
	
		II
		111th CONGRESS
		1st Session
		S. 1879
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To clarify the tariff classification of certain
		  fiberboard core and laminate boards and panels, and for other
		  purposes.
	
	
		1.Medium density
			 fiberboard
			(a)FindingCongress finds that, pursuant to
			 Presidential Proclamation 8097, dated December 27, 2006 (72 Fed. Reg. 453),
			 chapter 44 of the Harmonized Tariff Schedule of the United States was amended,
			 effective February 3, 2007, to include laminate boards bonded in whole or in
			 part, or impregnated, with synthetic resins as medium density fiberboard in the
			 article descriptions for subheadings 4411.12.20, 4411.13.20, and
			 4411.14.20.
			(b)Retroactive
			 application to certain entriesNotwithstanding section 514 of the
			 Tariff Act of 1930 (19 U.S.C. 1514) or any other
			 provision of law, upon proper request filed with U.S. Customs and Border
			 Protection before the date that is 90 days after the date of the enactment of
			 this Act, any entry, or withdrawal from warehouse for consumption, of any goods
			 described in subheading 4411.12.20, 4411.13.20, or 4411.14.20 of the Harmonized
			 Tariff Schedule of the United States (as in effect on the day before the date
			 of the enactment of this Act) that was made—
				(1)on or after
			 January 1, 1994, and
				(2)on or before March
			 1, 2001,
				shall be
			 liquidated or reliquidated as though the amendment described in subsection (a)
			 applied to the entry or withdrawal.
